IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1377
                            Filed November 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CARTER WILLIAM SHEPARD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Lucy J. Gamon,

Judge.



      Carter Shepard appeals from convictions for felon in possession of a

firearm and second-degree burglary. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                        2


DANILSON, Chief Judge.

        Carter Shepard appeals from convictions for felon in possession of a

firearm, in violation of Iowa Code section 724.26(1) (2013), and second-degree

burglary, in violation of Iowa Code sections 713.1 and 713.4. He contends there

was insufficient evidence he ever possessed a firearm. Viewing the evidence in

the light most favorable to upholding the verdict, there is substantial evidence

from which a jury could find Shepard possessed a firearm during the course of

the burglary. We therefore affirm.

I. Background Facts and Proceedings.

        On the afternoon of January 2, 2013, the Van Zante family traveled to

Oskaloosa to help make funeral arrangements for a family member. They locked

the doors and shut off the lights in their rural Wapello County home when they

left.

        At about 3:30 p.m., a neighbor on a walk in this rural area saw a silver

Toyota car she did not recognize driving down the gravel road toward the Van

Zantes’ home. About half an hour later, the neighbor saw the same silver Toyota

car traveling away from the Van Zantes’ home with two men in the car. The

neighbor did not recognize the men in the car.

        When the Van Zantes returned home at about 7 p.m., all the lights were

on inside their home, the door was smashed in, and the kitchen cupboards were

open. They called 911. The house had been ransacked with drawers dumped

out and mattresses flipped over. Property was missing from both upstairs and

downstairs.    A fireproof safe containing documents and a bag holding a

camcorder were gone from under a desk in the living room. Gift cards and cash
                                         3


were missing from the top of a six-foot tall dresser in the master bedroom.

Jewelry, a MacBook laptop computer, a checkbook, some DeWalt power tools, a

gun cleaning kit, a pair of boots, and a bible were missing. Seth Van Zante

checked the garage and found the doors of the family mini-van were open, and it

looked as if someone had been going through the van.            Seth kept two long

firearms on a shelf in the basement—an older bolt-action .22 rifle and a 12-gauge

shotgun that had been handed down from his grandfather.            Also kept in the

basement were shells for the shotgun, .22 rounds for the rifle, and red-tipped

.243 rounds for a high-powered rifle Seth kept in his pickup. The two guns and

the ammunition from the basement were also missing.

       At 1:30 a.m. the following morning (January 3), Jefferson County Deputy

Sheriff Josh Terrance noticed a silver Toyota Camry parked outside a house in

Libertyville. Deputy Terrance was not aware of the Van Zante burglary that had

occurred the previous day in a neighboring county. However, he was interested

in the car because its owner, Alexandria Bibby, had reported items stolen from it

while it was parked outside the home a few weeks earlier. At the end of his shift,

Deputy Terrance told Deputy Aaron Hopper to keep an eye on the vehicle.

       A short time later, Deputy Terrance was called back to work because

Deputy Hopper was chasing the silver Toyota Camry. Trooper Michael Tefler

and Wapello County Deputy Sheriff Jeremy McDowell also assisted in the chase

that reached speeds up to 120 miles per hour. Stop sticks were deployed to

deflate the silver Toyota’s tires, but the car continued with flat tires at speeds up

to eighty miles per hour in a thirty-five-mile-per-hour zone. The vehicle finally

came to a stop.     Deputy Terrance arrived after the high speed chase had
                                        4


concluded and confirmed the car was the same silver Toyota he had seen at 210

North Main earlier. He identified the passenger in the vehicle as Alexandria

Bibby. Carter Shepard was identified as the driver of the Camry and was taken

into custody. Deputies performed an inventory search before the car was towed.

In the trunk, they found boxes of Winchester 12-gauge shotgun shells, a

Remington .22 rifle, and red-tipped .243 ammunition.

      At 7:50 a.m. on January 3, Deputy Don Phillips was dispatched to a gravel

road outside Batavia, Iowa, in Jefferson County after a mail carrier found the Van

Zantes’ safe lying open on its side on a field driveway. The lock appeared to

have been shot by a shotgun. The contents of the safe were strewn about, and a

spent shotgun shell was recovered about twenty to twenty-five feet from the safe.

The shotgun shell “looked similar” to the shotgun shells taken from the Van Zante

house. The safe contained paperwork bearing the Van Zantes’ names.

      At about 11 p.m. on January 3, police executed a search warrant looking

for stolen property at the Libertyville home. The residence is owned by Brenda

Cook, a relative of Alexandria Bibby. Four people were in the residence at the

time the search warrant was executed: Joseph Bibby and Amber Ladouceur

were in the back northeast bedroom, and Mike Bibby and Haily Fountain were in

an “adjoining room.” Those four people were arrested for possession of stolen

property from another burglary that occurred in Libertyville. In the residence,

police found property belonging to the Van Zantes in the living room: a DeWalt

impact driver, DeWalt light, and DeWalt bits, a gun cleaning kit in a camouflage

case, and a Canon camcorder. They also found the Van Zantes’ checkbook and

laptop in a northwest bedroom. The northwest bedroom appeared to be used for
                                        5


storage and not as a bedroom. Finally, police collected some .22 rounds and

some red-tipped larger rifle ammunition rounds. The two long guns missing from

the Van Zantes’ home were not found.

      Several days after the burglary, one of the Van Zante children spotted a

shoeprint in the dust on the television. The TV was bolted to an entertainment

center in the same room as the desk from which items were stolen. The Van

Zantes reported the find to the sheriff. Investigators photographed the shoeprint,

which was later determined to have been left by Shepard’s shoe.

      At trial, Seth Van Zante identified the ammunition investigators seized

from the house in Libertyville. He used the price tag on the .22 caliber package

to identify them as the ammunition his grandfather had purchased for the rifle.

He also was able to recognize the tag and packaging for the red-tipped .243

ammunition that he purchased months earlier at a Scheel’s sporting goods store

because of the date on the tag. The 12-gauge shotgun shells matched the color,

length, brand, markings, and projectile size of Seth’s ammunition. He noted that

it appeared like one of the recovered 12-gauge boxes had been crushed by the

seat in his truck. Finally, the spent 12-gauge shell found near the safe was the

same size, color, and brand as Van Zante’s ammunition.

II. Scope and Standard of Review.

      We review challenges to the sufficiency of the evidence for correction of

errors at law. State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014).

      In reviewing challenges to the sufficiency of evidence supporting a
      guilty verdict, courts consider all of the record evidence viewed in
      the light most favorable to the State, including all reasonable
      inferences that may be fairly drawn from the evidence. [W]e will
      uphold a verdict if substantial record evidence supports it. We will
                                         6


       consider all the evidence presented, not just the inculpatory
       evidence. Evidence is considered substantial if, when viewed in
       the light most favorable to the State, it can convince a rational jury
       that the defendant is guilty beyond a reasonable doubt. Inherent in
       our standard of review of jury verdicts in criminal cases is the
       recognition that the jury [is] free to reject certain evidence, and
       credit other evidence.

Id. at 442 (citations and internal quotation marks omitted).

III. Discussion.

       “A person commits burglary in the second degree . . . [if] [w]hile

perpetrating a burglary in or upon an occupied structure in which no persons are

present, the person has possession of . . . a dangerous weapon . . . .” Iowa

Code § 713.5(1)(a).      This statute does not require that the burglars arm

themselves in advance of the burglary—it also covers “the incidental acquisition

of a weapon during the perpetration of a burglary.” State v. Oetken, 613 N.W.2d

679, 684–85 (Iowa 2000) (finding the defendant committed second-degree

burglary when he and his accomplice stole firearms during residential burglaries).

Clearly, burglars who arm themselves even during the burglary have raised the

risk of harm to others who may be in the vicinity.

       Shepard was also charged with violating section 724.26(1), which

provides: “A person who is convicted of a felony in a state or federal court . . .

and who knowingly has under the person’s dominion and control or possession,

receives, or transports or causes to be transported a firearm or offensive weapon

is guilty of a class ‘D’ felony.” The statute “requires only knowing dominion and

control, possession, or receipt or transportation of a firearm.” State v. Olsen, 848

N.W.2d 363, 373 (Iowa 2014).
                                        7


      “[T]hose who aid and abet in the commission of a public offense ‘shall be

charged, tried and punished as principals.’” State v. Hearn, 797 N.W.2d 577,

580 (Iowa 2011) (quoting Iowa Code § 703.1). Aiding and abetting “may be

inferred from circumstantial evidence including presence, companionship and

conduct before and after the offense is committed.” Fryer v. State, 325 N.W.2d

400, 406 (Iowa 1982).

      Shepard does not dispute his presence at the burgled house (his footprint

is on the television), or that he was driving the silver Toyota the following day

attempting to evade police and in which ammunition stolen from the Van Zantes’

house was found, or that the same vehicle was seen on the day of the burglary in

the area of the Van Zantes’ residence with two men in it. He urges this court to

remand for entry of judgment of conviction for third-degree burglary only.

      The two issues on appeal relate to whether there was sufficient evidence

Shepard possessed a firearm during the burglary of the Van Zantes’ residence.

              Possession can be actual or constructive and sole or joint.
              The word “possession” includes actual as well as
      constructive possession, and also sole as well as joint possession.
              A person who has direct physical control of something on or
      around [his][her] person is in actual possession of it.
              A person who is not in actual possession, but who has
      knowledge of the presence of something and has the authority or
      right to maintain control of it either alone or together with someone
      else, is in constructive possession of it.
              If one person alone has possession of something,
      possession is sole. If two or more persons share possession,
      possession is joint.

State v. Maghee, 573 N.W.2d 1, 10 (Iowa 1997) (citation and quotation marks

omitted); see also State v. Turner, 630 N.W.2d 601, 609 (Iowa 2001) (“We have

long held that ‘dominion and control’ may be shown by constructive, as well as
                                            8

actual, possession.      See State v. Reeves, 209 N.W.2d 18, 22 (Iowa 1973)

(addressing possession of illegal substances). Constructive possession exists

when, although the contraband is not on one’s person, he or she controls the

contraband or has the right to control it.         See id.”).   Iowa courts have also

recognized an inference of possession “‘when the contraband is found in a place

which is immediately and exclusively accessible to the accused and subject to

his [joint or sole] dominion and control.’”1 Turner, 630 N.W.2d at 610 (quoting

Reeves, 209 N.W.2d at 22).

       Considering these principles, and viewing the evidence in the light most

favorable to the State, the evidence supports an inference that Shepard was

either driving or a passenger in the Toyota vehicle as they left the Van Zantes’

carrying off the stolen property—including the two long guns. We conclude the

jury could reasonably find Shepard had actual or constructive possession of the

firearms taken from the Van Zante residence or aided and abetted someone who

did have such possession. The jury was not required to search for reasonable

doubt on the many assumptions laid before them.2 We therefore affirm.

       AFFIRMED.




1
  The Turner court emphasized that this inference “focuses on the place where the drugs
are found as contrasted to the premises in which they are found.” 630 N.W.2d at 610.
2
  Shepard contends there is reasonable doubt because the co-conspirator could have
been the thief who took the guns. But Shepard’s assertions would require the jury to
assume Shepard was not the thief, was not the driver to or from the Van Zante
residence, had no knowledge the co-conspirator intended to steal the guns, did not
otherwise assist his co-conspirator in the theft of the guns, and did not have constructive
possession of the guns in the vehicle. Because Shepard was driving the vehicle the
next day with some of the shells in the trunk, and the theft of a so many items suggested
a two-man operation, the jury could rely upon circumstantial evidence to find they had no
reasonable doubt of Shepard’s possession of a firearm.